Citation Nr: 0428190	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  97-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 30 percent for PTSD.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's request to 
reopen a claim of service connection for low back disability.  
The RO also denied the veteran's request for service 
connection for psychiatric disability, including PTSD.  In 
July 1999, the RO granted entitlement to service connection 
for PTSD and granted a 30 percent disability evaluation, 
effective May 26, 1995.  The veteran disagreed with that 
rating, and the issue of entitlement to a rating in excess of 
30 percent for PTSD was merged with the other issues on 
appeal.  In July 1999, the RO also confirmed and continued 
the denial of entitlement to service connection for 
psychiatric disability other than PTSD.  In June 2000 the RO 
denied entitlement to TDIU.  The veteran also perfected an 
appeal of this denial.

In February 2001, the Board addressed the claim to reopen, 
the claim of service connection for psychiatric disability 
other than PTSD, and the claim for a higher rating for PTSD.  
The claim to reopen was denied and the other two issues 
remanded to the RO for further evidentiary development.  The 
veteran appealed the denial and in February 2004 the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board's denial and remanded for additional action.  

The RO returned the case to the Board in March 2004 after 
responding to the Board's February 2001 remand.  




REMAND

The veteran was originally denied service connection for low 
back disability in a rating decision dated in October 1971.  
If a claim of entitlement to service connection has been 
previously denied, and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (2003); 38 C.F.R. § 3.156 (2001).   In 
October 1995, the RO received a claim from the veteran for 
service connection for a low back disability.  The October 
1995 request to reopen was denied in the rating decision of 
February 1996.  As reported above, the veteran appealed that 
decision to the Board, and the Board's denial of the 
application to reopen was appealed to the Court.  The Court 
directed that VA provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b), including specifically the requirement found in § 
3.159(b)(1) that VA request the veteran to provide any 
evidence in his possession that pertains to the claim.  Id.  
In order to comply with the notice provisions of the 
38 C.F.R. § 3.159, a remand is required.  

As for the remaining issues, the Board notes that evidence 
was submitted by the claimant, through his representative, in 
March 2004.  This evidence is from the Chief of a VA 
Behavioral Health Clinic that directly addresses the 
questions of severity of the veteran's PTSD, the effect of 
PTSD on other psychiatric illness, and TDIU.  The veteran's 
representative specifically indicated that the veteran did 
not desire to waive RO consideration of this evidence.  In 
fact, it was submitted directly to the RO in March 2004.  
Since the veteran has not waived consideration of new 
evidence by the RO, and for other reasons discussed below, 
the issues must be remanded.

As noted above, the new evidence consists of a December 2003 
letter from Dr. J.S.J. of the VA Medical Center (VAMC) in 
Columbia, Missouri.  The letter was in response to a December 
2003 letter from the veteran's representative to Dr. J.S.J.  
The representative has not provided VA with a copy of his 
letter to Dr. J.S.J., so the nature of the specific request 
is not known.  In his letter, Dr. J.S.J. opined that the 
veteran was unemployable due solely to the severity of the 
symptoms of his PTSD; opined that the veteran's diagnosis of 
major depressive disorder is separate from his PTSD, but 
concluded that both can exacerbate each other during 
recurrence of depressions or exacerbation of PTSD symptoms; 
and provided a diagnosis in accordance with DSM-IV, 
diagnosing PTSD with exacerbation and major depressive 
disorder with exacerbation, and assigned a GAF score of 41.  

Given the manner in which the letter and opinion from Dr. 
J.S.J. were obtained, the Board has no indication of whether 
Dr. J.S.J.'s opinions were based on a contemporary 
examination, or whether Dr. J.S.J. had benefit of access to 
the veteran's complete file in order to make his assessments 
based on all the available information.  Because of this, and 
because Dr. J.S.J.'s opinions are at odds with the analysis 
and opinions expressed at a VA examination of September 2003, 
the Board finds that another examination is necessary prior 
to appellate review of the issues.

Finally, the Board notes that the July 1999 action 
constituted an initial rating award for PTSD.  When an 
initial rating award is at issue, "staged" ratings may be 
assigned.  That is, separate ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  It does not appear that 
the RO has considered the possibility of staging ratings from 
May 1995.  In this regard, the Board also notes that the 
record is negative for any medical evidence of treatment or 
examination for PTSD between May 1995 and June 1998.

In order to comply with the order of the Court, and to afford 
the claimant the process that is due, this case is REMANDED 
to the RO for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A.  The veteran should 
specifically be told of the 
information or evidence not of 
record that is necessary to 
substantiate each of the 
veteran's claims.

B.  The veteran should 
specifically be told of the 
information or evidence that VA 
will seek to obtain.  

C.  The veteran should 
specifically be told of the 
information or evidence that the 
veteran is expected to provide.

D.  The veteran should 
specifically be requested to 
provide any evidence in his 
possession that pertains to any 
claim.

Failure to respond or negative 
replies to any request must be noted 
in writing and associated with the 
claims folder.

2.  The RO should contact Dr. J.S.J. 
of VAMC Columbia and ask him to 
provide the rationale for all 
opinions expressed in his December 
2003 letter to the veteran's 
representative, and to provide the 
basis on which those opinions were 
made, i.e., whether they were made 
based on contemporaneous 
examination, examination of computer 
records, examination of the case 
file, etc.  The RO should also 
search for records of treatment for 
psychiatric disability, VA or 
private, from 1995 to the present.  
The veteran's assistance should be 
enlisted in this search.

3.  Thereafter, the RO should 
schedule the veteran for a VA 
examination by a psychiatrist to 
determine the nature and extent of 
any psychiatric disability other 
than his service-connected PTSD, as 
well as the extent of his PTSD.  

The claims folder must be made 
available to the examiner, including 
a copy of this remand and the 
response from Dr. J.S.J., so that 
the relevant medical history may be 
reviewed.  

All indicated tests and studies 
should be performed.  With respect 
to each of the symptoms identified 
in the criteria for evaluating 
mental disorders, the examiner 
should distinguish, insofar as is 
possible, the symptoms which are 
associated with each psychiatric 
disability, including PTSD.  The 
examiner should provide a global 
assessment of functioning score 
(GAF) based upon each psychiatric 
disability found, including the 
PTSD, and provide an explanation of 
the significance of the score 
assigned.  The examiner should also 
provide an opinion concerning the 
degree of social and industrial 
impairment resulting from each 
psychiatric disability, including 
PTSD, to include whether it renders 
the veteran unemployable.  Finally, 
the examiner should state the 
medical probabilities that any 
psychiatric disability other than 
PTSD is attributable to the 
veteran's period of military 
service, or has been caused or made 
worse by service-connected PTSD.  
The rationale for all opinions 
expressed should be provided.

The RO should ensure that the 
examiner complies with these 
instructions, especially the 
instructions to provide medical and 
employability opinions.  If any 
report is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  The RO should note that the 
veteran's  request to reopen a claim 
of service connection for low back 
disability was received in October 
1995; consequently, only the version 
of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001 governs 
this issue.  The RO should consider 
whether any staged rating for PTSD 
is warranted.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

